Lewis, J.
It having, at the March term, 1899, of this court (106 Ga. 870), been adjudicated that the plaintiff’s petition set forth a cause of action, and a careful examination of the record now here disclosing that on the’trial had in the court below he introduced testimony supporting all the material allegations of his petition, the verdict in his favor was not contrary to law or to the evidence. This being so, the judgment denying a new trial should not be set aside, for no material error of law was committed on the investigation below ; and though the motion for a new trial contains numerous grounds, they do not, either singly or collectively, present any question of sufficient-importance to require special mention or detailed discussion.

Judgment affirmed.


All the Justices concurring.